Citation Nr: 1516199	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to automobile or adaptive equipment.

4.  Entitlement to specially adapted housing 

5.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.

This case came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this matter has since been transferred to the RO in Boise, Idaho.

The Veteran testified via videoconference before the undersigned judge at a January 2015 hearing held at the RO in Boise, Idaho.  A transcript has been associated with the claims file.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in April 2015 correspondence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  At his January 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to his claims of entitlement to service connection for a lumbar spine disability and entitlement to service connection for myasthenia gravis.  He confirmed the withdrawal in a handwritten and signed January 2015 statement.

2.  The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to his service-connected disability.

3.  The Veteran does not have a permanent and total service-connected disability that is due to the loss, or loss of use, of both lower extremities.

4.  The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with respect to the Veteran's claims of entitlement to service connection for a lumbar spine disability and entitlement to service connection for myasthenia gravis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2014).

3.  The criteria for entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.809 (2014).
 
4. The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

At his January 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for myasthenia gravis.  The Board finds that the Veteran's statements at the January 2015 Board hearing expressed a clear intent to withdraw his appeal of the specified issues.  In addition, the Veteran submitted a January 2015 statement, signed and dated, that confirmed his intent to withdraw those claims.  Therefore, the request to withdraw satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for myasthenia gravis.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.


General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Applicable Legal Criteria

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).  

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service:  (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

In connection with the lower extremities, "loss of use" of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below [the] knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts...of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.; see also 38 C.F.R. § 4.63.  For example:  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.

Furthermore, in the context of the Veteran's claims, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that:  includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b). The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

The Veteran has a multiple service-connected disabilities of both lower extremities with a combined disability rating of 60 percent.  Specifically, the Veteran is service-connected for chondromalacia with leg and foot pain (20 percent), left knee chondromalacia (20 percent), right knee chondromalacia (20 percent), bilateral foot paint (10 percent), left leg hamstring and quadriceps weakness with calf tenderness (10 percent), right leg hamstring and quadriceps weakness with calf tenderness (10 percent), and right wrist sprain (noncompensable).  Moreover, based on those disabilities, he has been in receipt of a total disability rating based on unemployability (TDIU) since September 18, 2002.  Therefore, the Veteran has a permanent and total rating based on service-connected disabilities.

Because the Veteran's ratable service-connected disabilities do not involve burn injuries and only affect his lower extremities, none of the provisions relating to upper extremities, visual acuity or burn residuals apply in this matter.  A key issue, though, is whether he has loss of use of one or both lower extremities.  Therefore, the relevant evidence relates to the severity of his disabilities of the lower extremities and the extent of his loss of function in the lower extremities.

Aside from loss of use of one or both lower extremities, ankylosis of one or both knees or one or both hips would provide an alternative basis of entitlement to adaptive equipment for his automobile.

Evidence and Analysis

First, the Veteran has not alleged and there is no evidence to suggest that the Veteran has ankylosis of his knees or of either hip due to his service-connected disabilities.  In fact, he has no service-connected hip disability.  The medical records contain no indication that he has ankylosed knees.  See, e.g., January 2003 Private Physical Therapy Evaluation (noting right knee flexion to 115 degrees and left knee flexion to 125 degrees).  Therefore, the Board finds that the Veteran does not have ankylosis of either of his knees or hips.

The remaining fact questions then relate to loss of function or use in the Veteran's lower extremities.  The Veteran testified at his hearing that, as of that date, his current VA physicians had not indicated that the Veteran had loss of use of one or both feet.  See January 2015 Hearing Tr. at p. 12.  The Veteran testified that he used a walker and cane, that he didn't have complete use of his legs, feet, and ankles, and that he has to be "very, very careful" to avoid falls.  Id.  He testified that he spent most of his time in a scooter and was essentially homebound.  Id. 

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. weakness, instability walking); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of symptoms observable to a lay person or to the combined functional impact of multiple medical conditions.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his symptoms, including the interplay between his service-connected and non-service-connected disabilities and the functional impact attributable solely to his service-connected disabilities.  See, e.g., Jandreau, 492 F.3d at 1377.  However, the Board has considered the Veteran's lay reports to the extent they bear directly on factual questions and to the extent they illuminate the medical evidence of record.

As described below, the evidence of record does not indicate loss of use of the lower extremities; indeed, the Veteran acknowledges that his VA medical records do not contain evidence of loss of use.   

The January 2009 VA examination with respect to the Veteran's myasthenia gravis indicated that the symptoms associated with his service-connected disabilities (primarily pain) were not due to myasthenia gravis which is characterized by weakness.  A January 2009 VA nursing note noted a normal gait (but with some history of falling in the last three months), though with pain of the legs, knees, and ankles on standing and walking.  See also September 2008 VA Nursing Note (same).  A January 2009 VA primary care note indicates he was ambulating with a cane, but failed to note any ongoing treatment of the service-connected disabilities in the "Diagnosis/Plan" section of the note.  See also September 2008 VA Primary Care Note (same).  The Veteran's treating physician noted in October 2007 that the myasthenia gravis was worsening (an observation also made before and after this date) and recommended that, due to the myasthenia gravis, the Veteran not serve on jury duty.

The most recent medical evidence associated with the claims file are private treatment records which have been associated with the electronic claims file.  Those records establish that, although he does have some falls and does often use a cane and scooter, the Veteran is able to walk.  For instance, a March 2013 entry reflecting his initial visit at the neuromuscular clinic documents that medication for his non-service-connected myasthenia gravis has improved his "weakness/fatigue."  The note documents that "[h]e has had some falls, especially at night when going to the bathroom.  He attributes the falls to weakness and loss of balance, taking a 'wrong step.'"  A contemporaneous note in those records from his treating physician indicated, after a personal examination and interview, that "his good current exam may be manifestations of successful treatment of his [myasthenia gravis] disorder."  The physician indicated that [h]is weakness and fatigue have been much improved on his medications."  He went on to note:  "[The Veteran] does report [l]oss of balance without falls especially in darkness and notes intermittent tingling in toes."  See also October 2005 Neurological Update (noting improved myasthenia gravis symptoms due to medication:  "He is able to walk up to 2 blocks."); August 2007 Neurological Update ("myasthenia gravis that has worsened over the last several months...He has continued to slowly worsen with weakness, difficulty walking, and fatigue."); January 2008 Neurological Update ("He is stable with a cane."; "lower extremity strength has increase" due to medication for myasthenia gravis); April 2008 Neurological Update ("Gait is normal.").  In short, his treating physicians indicate that his weakness and fatigue are due to his myasthenia gravis, that, recently, new medications had "much improved" his weakness and fatigue, and that he had some loss of balance but without falls related to that weakness.

As discussed below, the undersigned VLJ explained to the Veteran and his representative that the evidence necessary to establish the Veteran's claim to the requisite degree of likelihood was medical evidence of loss of use of his lower extremities (or sufficient functional impacts to meet the relevant criteria) caused by his service-connected disabilities.  The undersigned VLJ informed the Veteran and his representative of his right to submit additional evidence from his treating physicians.  In apparent response, the Veteran submitted two opinion letters from his treating physicians.  

A February 2015 letter from his treating VA physician indicated that the Veteran "suffers from service-related medical conditions including chondromalacia, bilateral foot pain, bilateral leg weakness, bilateral knee pain and right wrist sprain which have been progressively worsening over the past 45 years....It is my medical opinion...that his myasthenia gravis [is] not related to the progression of his service-related medical issues."  Unfortunately, this opinion letter fails to identify the severity of the symptoms caused by the service-connected disabilities, including whether those symptoms were sufficiently severe to amount to loss of use of one or both lower extremities.  While the letter suggests that any worsening of the service-connected disabilities is not due to the non-service-connected myasthenia gravis, it does not state that his symptoms or functioning of the lower extremities (particularly in terms of balance and weakness) are not affected by the myasthenia gravis in nonservice-connected ways.

Similarly, the January 2015 letter from the neurologist treating him from myasthenia gravis only relays an opinion that the myasthenia gravis did not cause or contribute to his service-connected disabilities:  "It is my medical opinion that this disease is not responsible for his multiple other diagnoses such as chondromalacia, bilateral foot pain, leg and calf weakness, or right wrist sprain."  He offers no opinion on the residual functioning of the Veteran's lower extremities, including whether any impairment is due solely or only in part to the service-connected disabilities.

Based on this evidence, the Board finds that the most significant and most limiting disability affecting the Veteran's functioning was myasthenia gravis.  Moreover, the medical evidence indicates that the Veteran was ambulating from 2008 through the present, albeit often with the use of a cane or scooter.  The treatment records simply do not indicate loss of use of either of the Veteran's lower extremities due to his service-connected disabilities, a fact the Veteran acknowledged in his January 2015 Board hearing.

Because the Veteran does not have loss of use of one or both feet, does not have ankylosis of the knees or hips, and does not have any of the other physical disabilities listed among the relevant criteria, he does not qualify for entitlement to an automobile or adapted equipment for an automobile.  38 C.F.R. § 3.808.

With respect to specially adapted housing, he would qualify if he had "the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair."  38 C.F.R. § 3.809.  The Board interprets this as a lower standard for "loss of use" than that provided for in 38 C.F.R. §§ 3.350 and 4.63.  Specifically, the Board finds that it does not require complete loss of use, but only sufficient loss of use to "preclude locomotion" as that term is defined as noted above.  38 C.F.R. § 3.809(c).  However, even applying this lower standard for loss of use, the Board finds that the evidence does not establish that his service-connected disabilities result in loss of use of one or both lower extremities that precludes locomotion.  In fact, although the Veteran does often use a scooter and a cane, the available records establish that he is able to and does walk around his home without assistance.  The Board acknowledges occasionally loss of balance and falls, but finds that these difficulties are due to weakness (myasthenia gravis) rather than pain (his service-connected disabilities) and have been significantly improved due to his medication regime for myasthenia gravis.  See March 2013 Private Treatment Notes (noting weakness due to myasthenia gravis and balance issues related to myasthenia gravis and/or thyroid function, but not due to service-connected conditions).  Viewing all of the evidence, the picture presented is not of loss of use of the lower extremities due to service-connected disabilities which loss of use precludes locomotion as defined by applicable regulations.  Although the records establish pain on standing and ambulation due to the service-connected disabilities, the Veteran is able to walk and otherwise use his lower extremities without assistance.  Moreover, the primary limiting factors of weakness and loss of balance in connection with ambulation are due to myasthenia gravis and treatment for that non-service-connected condition.

The greater weight of the evidence is against finding the that Veteran has loss of use of one or both lower extremities (including loss of use that precludes locomotion), that he has ankylosis of either of his knees or either of his hips, or that he meets any of the other criteria for entitlement to an automobile, automobile adaptive equipment, specially adapted housing, or special home adaptation.  The benefit of the doubt doctrine is not applicable.  Gilbert, 1 Vet. App. 53-56.

Accordingly, the Board will deny the Veteran's claims of (1) entitlement to automobile or adaptive equipment; (2) entitlement to specially adapted housing; and (3) entitlement to special home adaptation, because the criteria applicable to each of those claims have not been met.  See 38 C.F.R. §§ 3.808, 3.809, 3.809a.

Duty to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  The undersigned VLJ explained to the Veteran and his representative that the claims file failed to include medical evidence establishing (or placing in equipoise) the medical issue of loss of use of one or both lower extremities due to one or more service-connected conditions.  The Veteran was advised of his right to submit additional opinion evidence on that point.  In short, the Veteran was explicitly advised of the evidence necessary to substantiate his claim and his right to obtain and submit any the needed evidence.

Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in May 2007 prior to the initial adjudication of his claims in August 2007.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant evidence aside from those that already in associated with the claims file.  VA has satisfied its duty to assist in obtaining relevant evidence.

The Veteran has not been afforded a VA examination specifically in connection with the claims being decided.  However, VA is not required to provide an examination in every case, rather such assistance is only necessary where the available evidence is insufficient to decide the claim.  See 38 U.S.C. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 U.S.C. § 5103A(d) (setting forth standards for obtaining a medical examination "when such an examination or opinion is necessary to make a decision on the claim").  Here, the available medical evidence and the Veteran's own testimony establishes that the Veteran does not meet the medical criteria necessary to establish entitlement to automobile or adaptive equipment, specially adapted housing, or special home adaptation.  The available evidence contains no indication that further development would produce the evidence necessary to substantiate any of the Veteran's claims.  Therefore, VA did not have a duty to provide a medical examination or to obtain a medical opinion in the circumstances of this case.  See Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing  Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a lumbar spine disability is dismissed.

Entitlement to service connection for myasthenia gravis is dismissed.

Entitlement to automobile or adaptive equipment is denied.

Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


